Citation Nr: 1147423	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2009, for additional compensation for a dependent spouse and minor child.

2.  Entitlement an effective date earlier than September 1, 2008, for the award of additional compensation for a dependent child based on school attendance.



REPRESENTATION

Appellant represented by:	Joseph Ashbaker, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to May 1994.  He has additional service with a National Guard unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On March 8, 2011, the Veteran testified before the undersigned via a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A February 1997 rating decision granted the Veteran service connection for tinnitus and gastroesophageal reflux, which resulted in an overall combined disability evaluation of 30 percent, effective from May 27, 1994.  

2.  The Veteran was notified of the RO's February 1997 by letter dated February 18, 1997; he was also sent a VA Form 21-686(c) (Declaration of Status of Dependents).  

3.  A completed VA Form 21-686(c) was not received within one year of the February 18, 1997, letter.

4.  VA first received notice of the Veteran's dependents on February 2, 2009.

5.  A VA Form 21-674 (Request for Approval of School Attendance) was received on April 27, 2009, within one year of the date that the course of study began.
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 2009, for the award of additional disability compensation benefits based upon the dependency of a spouse and minor child have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.401 (2011).

2.  The criteria for an earlier effective date for additional compensation for a dependent child based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.102, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to payment of additional compensation based on a dependent spouse and child prior to March 1, 2009, or to payment of additional compensation for a dependent child based upon school attendance prior to September 1, 2008.  Accordingly, the Board finds that remand for further notification is not necessary.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

Additionally, VA has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Here, the Board has carefully considered the Veteran's arguments for earlier effective dates but finds that the law is dispositive.  The facts are clear that the Veteran did not provide a VA Form 21-686(c) within one year from the RO's February 18, 1997, letter notifying him of the decision establishing eligibility for additional compensation.  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  

II.  Effective Date

The Veteran contends that he should be entitled to earlier effective dates for the payment of additional compensation for his dependents.  Benefits for the Veteran's dependent wife and son "R" were paid beginning on March 1, 2009.  Benefits for the Veteran's son "E" were paid beginning September 1, 2008, based on school attendance.

An additional amount of compensation may be payable for a spouse and child where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.4(b)(2) (2011).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2011). 

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2011).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2011).

Regardless of the statues and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

A review of the evidence of record reveals that in February 1997, the Veteran was awarded service connection for tinnitus and gastroesophageal reflux.  Each disability was evaluated as 10 percent disabling, which resulted in a combined disability evaluation of 30 percent, effective from May 27, 1994.  (The Veteran was previously in receipt of service connection for chronic low back strain, evaluated as 10 percent disabling, and several other disabilities evaluated as noncompensably disabling.)  The Veteran was notified of the RO's February 1997 decision by a letter dated February 18, 1997.  The decision notification letter informed the Veteran that he was being compensated as a single Veteran with no dependents.  The letter stated that before the RO could pay additional benefits for a spouse (if married) and any dependent children, the Veteran was required to complete VA Form 21-686c (Declaration of Status of Dependents).  

On February 2, 2009, the RO received from the Veteran a VA Form 21-686c, in which it was indicated that the Veteran had married his wife on May 30, 1987, and that they had two children - "R," who was under the age of 18 (born in October 1993), and "E", who was over 18 but under the age of 23 (born in March 1989) and was attending school.  The Veteran was contacted via telephone in March 2004 for further information regarding his marriage and children.  

On March 6, 2009, the RO notified the Veteran that his wife and minor child "R" had been added to his compensation award as dependents, effective February 2, 2009.  His monthly disability compensation award was amended effective March 1, 2009, to reflect the additional compensation payable on account of two dependents.  The RO also informed the Veteran that further information was required in order to determine whether additional benefits were payable for "E" based on continuous school attendance at an approved institution.  The Veteran disagreed with effective date of the award.  The Veteran acknowledged that he had previously overlooked the VA Form 21-686c that was sent to him in 1997, but asserted that at no point since that time had VA informed him that his compensation award could be affected by marriage or children.  

In April 2009, the Veteran submitted a completed VA Form 21-674 (Request for Approval of School Attendance).  The Veteran indicated that his son "E" was enrolled full-time in college, which had begun on August 17, 2008.  On May 1, 2009, the RO notified the Veteran that "E" had been added to his compensation award as a school child, effective August 17, 2008, which was the date that school began.  The Veteran's monthly disability compensation award was amended to reflect the additional compensation payable on account of three dependents.  The award of additional compensation benefits for "E" was made effective September 1, 2008, the first day of the month following the effective date of the addition of "E."  

During his March 2011 Board hearing, the Veteran testified that, at the time of the February 1997 rating decision, he was unaware that he was potentially entitled to increased compensation based on the addition of dependents to his award.  He stated that he was later informed by a friend that his compensation amount could be increased because he was married and had dependent children.  At that time, he inquired with VA and was sent VA Form 21-686c, which he returned in February 2009.  

The Veteran stated his belief that a VA Form 21-686c was sent to him along with the letter notifying him of his award of benefits in February 1997, but that he was not specifically informed of the purpose or importance of that form.  The Veteran further indicated that a friend of his had been retroactively paid increased compensation based on the addition of dependents.  The Veteran's representative, citing to Henderson v. Shinseki, 131 S.Ct. 1197 (2011), urges the Board to waive the requirement that evidence of dependency must be received within one year of notification of the rating action that provides for a disability evaluation of 30 percent or more.  

It is clear from the evidence of record that the Veteran became entitled to additional compensation for dependents on May 27, 1994, the effective date of his combined disability rating of 30 percent.  38 C.F.R. § 3.401(b)(2).  It is also clear, however, that the Veteran did not submit a VA Form 21-868c, or any other evidence suggesting that he had dependents, until February 2, 2009.  

Indeed, the Veteran himself acknowledges that a VA Form 21-868c was provided to him at the time that he was notified of the February 1997 rating decision that provided for a combined disability rating of 30 percent, but that he overlooked that form.  Thus, even though May 27, 1994, is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(1)(3), the Veteran did not submit, within a year of notification of the rating action awarding the 30 percent combined rating, information that the RO needed in order to award him the additional compensation.  

Consequently, on the facts of this case, the Board finds that the law mandates that the Veteran's wife and son "R" be added to his compensation award effective February 2, 2009, which is the date of the claim.  38 C.F.R. § 3.401(b).  An effective date before March 1, 2009, the first day of the calendar month following the month in which the award became effective, for the payment of additional compensation is therefore not warranted as a matter of law.  38 C.F.R. § 3.31.  As for the addition of the Veteran's son "E" as a school child over the age of 18, because the RO received the Veteran's claim for such additional compensation within one year from the commencement of the course of study, "E" was properly added to the Veteran's award, effective August 17, 2008.  An effective date before September 1, 2008, the first day of the calendar month following the month in which the award became effective, for the payment of additional compensation is therefore not warranted as a matter of law.  38 C.F.R. § 3.31.  

The Board has considered the Veteran's arguments for earlier effective dates, but notes that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

Further, while VA has a general statutory obligation to provide outreach services to potential claimants such as the Veteran, see 38 U.S.C.A. § 7722 (West 2002), authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim is set forth in 38 U.S.C.A. § 5110(a).  

The provisions of 38 U.S.C.A. § 5110 (e) and (f), prevail over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements").

Moreover, the Veteran's representative's reliance on Henderson, supra, is misplaced.  In that case, the Supreme Court held that the 120-day deadline under 38 U.S.C. § 7266 for filing a notice of appeal with the U.S. Court of Appeals for Veterans' Claims "does not have jurisdictional attributes" and that therefore the dismissal of an untimely appeal for lack of jurisdiction was improper.  Henderson, 131 S.Ct. at 1206.  The Supreme Court found that "[f]iling deadlines, such as the 120-day filing deadline . . . are quintessential claim-processing rules." Henderson, 131 S.Ct. at 1202.  The present case does not deal with jurisdictional requirements or claims-processing rules.  

The Board further finds that a statute of limitations for the filing of a claim, which may be equitably tolled in certain instances, does not govern the outcome of this case.  Rather, this case turns on the application of specific, statutorily-established criteria for the assignment of effective dates.  The Board finds the Supreme Court's decision in Henderson does not authorize the Board to waive the express statutory requirements governing effective dates.  See Andrews v. Principi, 351 F .3d 1134, 1138-39 (Fed. Cir. 2003) (holding that 38 U.S.C. § 5110 "does not contain a statute of limitations" and the Court may not "waive the express statutory requirements for an earlier effective date").  

The Board sympathizes with the Veteran's contention that, since he was legally responsible for his dependants, he should be entitled to compensation based on his fulfillment of those obligations.  Unfortunately, the Board has no authority to grant an effective date for compensation based on dependants prior to a claim for such compensation.  The appeal for an effective date earlier than March 1, 2009, for additional compensation for a dependent spouse and minor child, or for an effective date earlier than September 1, 2008, for the award of additional compensation for a dependent child based on school attendance.


ORDER

An effective date before March 1, 2009, for additional compensation based on the addition of the Veteran's dependent spouse and minor child to his compensation award is denied.

An effective date before September 1, 2008, for additional compensation for the Veteran's dependent child based on school attendance is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


